Case 2:20-cv-03050-JS-AYS Document 1 Filed 07/08/20 Page 1 of 22 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

 JOSEPH OREN TYSOR, Individually                      Case No.
 and On Behalf of All Others Similarly
 Situated,
                                                      CLASS ACTION COMPLAINT FOR
                                 Plaintiff,           VIOLATIONS OF THE FEDERAL
                                                      SECURITIES LAWS
                      v.

 KINGOLD JEWELRY, INC.,                               JURY TRIAL DEMANDED
 ZHIHONG JIA, and BIN LIU,

                                Defendants.


       Plaintiff Joseph Oren Tysor (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants

(defined below), alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s

own acts, and information and belief as to all other matters, based upon, inter alia, the investigation

conducted by and through Plaintiff’s attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by Defendants, United

States Securities and Exchange Commission (“SEC”) filings, wire and press releases published by

and regarding Kingold Jewelry, Inc. (“Kingold” or the “Company”), and information readily

obtainable on the Internet. Plaintiff believes that substantial additional evidentiary support will

exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                   NATURE OF THE ACTION

       1.      This is a class action on behalf of persons or entities who purchased or otherwise

acquired Kingold securities between March 15, 2018, and June 28, 2020, inclusive (the “Class

Period”). Plaintiff seeks to recover compensable damages caused by Defendants’ violations of the

federal securities laws under the Securities Exchange Act of 1934 (the “Exchange Act”).


                                                  1
Case 2:20-cv-03050-JS-AYS Document 1 Filed 07/08/20 Page 2 of 22 PageID #: 2




                                  JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

       4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and Section

27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements entered and the

subsequent damages took place in this judicial district.

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

       6.      Plaintiff, as set forth in the attached Certification, acquired Kingold securities at

artificially inflated prices during the Class Period and was damaged upon the revelation of the

alleged corrective disclosures.

       7.      Defendant Kingold purports to design, manufacture, and sell 24-karat gold jewelry

and Chinese ornaments in the People’s Republic of China (“PRC”). Kingold is incorporated in

Delaware with headquarters in Wuhan, PRC. Kingold’s securities trade on the NASDAQ Capital

Market (the “NASDAQ”) under the ticker symbol “KGJI.”

       8.      Defendant Zhihong Jia (“Jia”) served as the Company’s Chief Executive Officer

(“CEO”) throughout the Class Period.




                                                  2
Case 2:20-cv-03050-JS-AYS Document 1 Filed 07/08/20 Page 3 of 22 PageID #: 3




       9.      Defendant Bin Liu (“Liu”) served as the Company’s Chief Financial Officer from

April 2010 until June 1, 2020.

       10.     Defendants Jia and Liu are collectively referred to herein as the “Individual

Defendants.”

       11.     Each of the Individual Defendants:

               (a)    directly participated in the management of the Company;

               (b)    was directly involved in the day-to-day operations of the Company at the

                      highest levels;

               (c)    was privy to confidential proprietary information concerning the Company

                      and its business and operations;

               (d)    was directly or indirectly involved in drafting, producing, reviewing and/or

                      disseminating the false and misleading statements and information alleged

                      herein;

               (e)    was directly or indirectly involved in the oversight or implementation of the

                      Company’s internal controls;

               (f)    was aware of or recklessly disregarded the fact that the false and misleading

                      statements were being issued concerning the Company; and/or

               (g)    approved or ratified these statements in violation of the federal securities

                      laws.

       12.     Kingold is liable for the acts of the Individual Defendants and its employees under

the doctrine of respondeat superior and common law principles of agency because all of the

wrongful acts complained of herein were carried out within the scope of their employment.




                                                3
Case 2:20-cv-03050-JS-AYS Document 1 Filed 07/08/20 Page 4 of 22 PageID #: 4




       13.     The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to Kingold under respondeat superior and agency principles.

       14.     Defendants Kingold and the Individual Defendants are collectively referred to

herein as “Defendants.”

                                   SUBSTANTIVE ALLEGATIONS

        Materially False and Misleading Statements Issued During the Class Period

       15.     On March 15, 2018, Kingold filed its annual report on Form 10-K for the year ended

December 31, 2017 with the SEC (the “2017 10-K”). The 2017 10-K was signed by the Individual

Defendants. The 2017 10-K contained signed certifications pursuant to the Sarbanes-Oxley Act

of 2002 (“SOX”) by the Individual Defendants attesting to the accuracy of financial reporting, the

disclosure of any material changes to the Company’s internal controls over financial reporting,

and the disclosure of all fraud.

       16.     The 2017 10-K stated the following concerning Kingold’s investments in gold:

       We pledged the gold leased from related party and part of our own gold inventory
       to meet the requirements of bank loans. The pledged gold will be available for sale
       upon the repayment of the bank loans. We classified these pledged gold as
       investments in gold, and carried at fair market value, with the unrealized gains and
       losses, included in the determination of comprehensive income and reported in
       shareholders’ equity. The fair market value of the investments in gold is determined
       by quoted market prices at Shanghai Gold Exchange. Since the investments in gold
       are pledged for the bank loans, any material decrease in market value may
       negatively impact the loan covenants.

                                              ***

       The Company also allocated significant portion of its inventories as investment in
       gold and pledged as collateral to secure loans from banks and financial institutions,
       so there is a risk that the Company is unable to utilize its inventories, and there
       could be a disruption in the Company’s supply of gold which could decrease its
       production and shipping levels. In addition, the investment in gold may be deficient
       if the fair market value of the pledged gold in connection with the loans declines,
       then the Company may need to increase the pledged gold inventory for the loan
       collateral or increase restricted cash.



                                                4
Case 2:20-cv-03050-JS-AYS Document 1 Filed 07/08/20 Page 5 of 22 PageID #: 5




       17.     The 2017 10-K stated the following concerning Kingold’s loans payable to

Chang’An Trust:

       In September 2017, Wuhan Kingold entered into a new Trust Loan Contract with
       Chang’An Trust. The agreement allows the Company to access a total of
       approximately $153.7 million (RMB 1 billion) for the purpose of working capital
       needs. The loan bears a fixed annual interest of 10% with a term of 24 months and
       is secured by 4,784 kilograms of Au9999 gold in aggregate with carrying value of
       approximately $172.7 million (RMB 1.1 billion). The loan is also guaranteed by
       the CEO and Chairman of the Company. As of December 31, 2017, the Company
       received full amount from the loan. The Company also made a restricted deposit of
       approximately $1.5 million (RMB 10 million) to secure these loans. The deposit
       will be refunded when the loan is repaid upon maturity.

       The Company paid approximately $1.7 million (RMB 11.0 million) as loan
       origination fee for obtaining the new loan. The loan origination fee was recorded
       as deferred financing cost against the loan balance. For the year ended December
       31, 2017, approximately $0.1 million (RMB 0.8 million) deferred financing cost
       was amortized. As of December 31, 2017, the unamortized deferred financing cost
       related to obtaining this loan was approximately $1.6 million (RMB 10.2 million).

       18.     On April 2, 2019, Kingold filed its annual report on Form 10-K for the year ended

December 31, 2018 with the SEC (the “2018 10-K”). The 2018 10-K was signed by the Individual

Defendants. The 2018 10-K contained signed SOX certifications by the Individual Defendants

attesting to the accuracy of financial reporting, the disclosure of any material changes to the

Company’s internal controls over financial reporting, and the disclosure of all fraud.

       19.     The 2018 10-K explained that Kingold obtained and secured loans using gold:

       The Company also allocated significant portion of its inventories as investment in
       gold and pledged as collateral to secure loans from banks and financial institutions,
       so there is a risk that the Company is unable to utilize its inventories, and there
       could be a disruption in the Company’s supply of gold which could decrease its
       production and shipping levels. In addition, the investment in gold may be deficient
       if the fair market value of the pledged gold in connection with the loans declines,
       then the Company may need to increase the pledged gold inventory for the loan
       collateral or increase restricted cash.

       20.     The 2018 10-K stated the following concerning Kingold’s loans payable to

Dongguan Trust:



                                                 5
Case 2:20-cv-03050-JS-AYS Document 1 Filed 07/08/20 Page 6 of 22 PageID #: 6




      In July 2018, Wuhan Kingold entered into a gold income rights transfer and
      repurchase agreement (the “Agreement”) with Dongguan Trust. The Agreement
      allows the Company to obtain no more than approximately $145.4 million (RMB 1
      billion) to exchange the income earning rights of the Company. The Company
      committed to buy back the rights and repay the proceeds received, and shall pay a
      fixed interest of 11% over a term of 18 months. The Company determined that this
      Agreement is essentially a loan agreement due to the nature of this transaction. This
      loan is secured by 4,974 kilograms of Au9999 gold in aggregate with carrying value
      of approximately $165.8 million (RMB 1,140 million). The loan is also guaranteed
      by the CEO and Chairman of the Company. The Company also made a restricted
      deposit of approximately $1.5 million (RMB 10 million) to secure the loan. The
      deposit will be refunded when the loan is repaid upon maturity.

      The Company paid approximately $2.2 million (RMB 15 million) as loan
      origination fee for obtaining this loan. The loan origination fee was recorded as
      deferred financing cost against the loan balance. For year ended December 31,
      2018, approximately $0.6 million (RMB 3.9 million) deferred financing cost was
      amortized.

      21.    The 2018 10-K stated the following concerning Kingold’s loans payable to

Minsheng Trust:

      On October 10, 2018, the Company entered into a Trust Loan Contract in the
      amount of no more than approximately $145.4 million (RMB 1.0 billion) with
      China Minsheng Trust Co., Ltd. (“Minsheng Trust”). The purpose of the trust loan
      is to supplement liquidity needs. The Trust Loan will be issued in installments.
      Each installment of the Trust Loan has a 12-month term, and the period from
      issuance date of the first installment to the expiration date of the last installment
      shall not exceed 18 months. The Trust Loan bears interest at a fixed annual rate of
      10.5%. The loan is secured by 5,356 kilograms of Au9999 gold in aggregate with
      carrying value of approximately $181.9 million (RMB 1.3 billion). The loan is also
      guaranteed by the CEO and Chairman of the Company. As of December 31, 2018,
      the Company received the full amount from the loan.

      22.    The 2018 10-K stated the following concerning Kingold’s loans payable to

Chang’An Trust:

      In September 2017, Wuhan Kingold entered into a new Trust Loan Contract with
      Chang’An Trust. The agreement allows the Company to access a total of
      approximately $145.4 million (RMB 1 billion) for the purpose of working capital
      needs. The loan bears a fixed annual interest of 10% with a term of 24 months and
      is secured by 4,784 kilograms of Au9999 gold in aggregate with carrying value of
      approximately $163.4 million (RMB 1.1 billion). The loan is also guaranteed by
      the CEO and Chairman of the Company. As of December 31, 2018, the Company



                                               6
Case 2:20-cv-03050-JS-AYS Document 1 Filed 07/08/20 Page 7 of 22 PageID #: 7




       received full amount from the loan. The Company also made a restricted deposit of
       approximately $1.5 million (RMB 10 million) to secure these loans. The deposit
       will be refunded when the loan is repaid upon maturity. On September 30, 2018,
       the Company made repayment of approximately $2.9 million (RMB 20 million).
       On October 31, 2018, the Company made additional repayment of approximately
       $25.9 million (RMB 178.2 million) to Chang’An Trust. As of December 31, 2018,
       the balance of loans from Chang’An Trust was approximately $116.6 [sic] (RMB
       801.9 million).

       The Company paid approximately $1.5 million (RMB 11 million) as loan
       origination fee for obtaining the loans. The loan origination fee was recorded as
       deferred financing cost against the loan balance. For the years ended December 31,
       2018 and 2017, approximately $0.8 million (RMB 5.5 million) and $0.1 million
       (RMB 0.8 million) deferred financing costs were amortized, respectively.

       Interest expenses for all of the short term loans classified as of the balance sheet
       dates for the years ended December 31, 2018 and 2017 were approximately $116.1
       million and $68.8 million, respectively. The weighted average interest rates for the
       years ended December 31, 2018 and 2017 were 9.0% and 7.0%, respectively.

       23.     The statements contained in ¶¶ 15-22 were materially false and/or misleading

because they misrepresented and failed to disclose the following adverse facts pertaining to the

Company’s business, operations and prospects, which were known to Defendants or recklessly

disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

failed to disclose that: (i) Kingold used fake gold as collateral to fraudulently secure loans; (ii)

consequently, the Company would face creditor lawsuits and be delisted from the Shanghai Gold

Exchange; and (iii) as a result, Defendants’ statements about its business, operations, and prospects

were materially false and misleading and/or lacked a reasonable basis at all relevant times.

                                    THE TRUTH EMERGES

       24.     On June 29, 2020, before the market opened, Caixin Global published an article

entitled “Cover Story: The Mystery of $2 Billion of Loans Backed by Fake Gold.” The article

stated, among other things, that Kingold had used gold bars that were actually gilded copper as

collateral in loans and was now facing lawsuits as a result, and that Kingold had been delisted from

the Shanhai Gold Exchange. The article provided, in relevant part:


                                                 7
Case 2:20-cv-03050-JS-AYS Document 1 Filed 07/08/20 Page 8 of 22 PageID #: 8




     More than a dozen Chinese financial institutions, mainly trust companies, loaned
     20 billion yuan ($2.8 billion) over the past five years to Wuhan Kingold Jewelry
     Inc. with pure gold as collateral and insurance policies to cover any losses.

     Kingold is the largest privately owned gold processor in central China’s Hubei
     province. Its shares are listed on the Nasdaq stock exchange in New York. The
     company is led by Chairman Jia Zhihong, an intimidating ex-military man who is
     the controlling shareholder.

     What could go wrong?

     Well, plenty, as at least some of 83 tons of gold bars used as collateral turned out
     to be nothing but gilded copper. That has left lenders holding the bag for the
     remaining 16 billion yuan of loans outstanding against the bogus bars. The loans
     were covered by 30 billion yuan of property insurance policies issued by state
     insurer PICC Property and Casualty Co. Ltd. (PICC P&C) and other smaller
     insurers.

     The fake gold came to light in February when Dongguan Trust Co. Ltd. set out to
     liquidate Kingold collateral to cover defaulted debts. In late 2019 Kingold failed to
     repay investors in several trust products. Dongguan Trust said it discovered that the
     gleaming gold bars were actually gilded copper alloy.

     The news sent shock waves through Kingold’s creditors. China Minsheng Trust Co.
     Ltd., one of Kingold’s largest creditors, obtained a court order to test collateral
     before Kingold’s debts came due. On May 22, the test result returned saying the
     bars sealed in Minsheng Trust’s coffers are also copper alloy.

     Authorities are investigating how this happened. Kingold chief Jia flatly denies that
     anything is wrong with the collateral his company put up.

     The case holds echoes of China’s largest gold-loan fraud case, unfolding since 2016
     in the northwest Shaanxi province and neighboring Hunan. Regulators found
     adulterated gold bars in 19 lenders’ coffers backing 19 billion yuan of loans. In one
     case, a lender seeking to melt gold collateral found black tungsten plate in the
     middle of the bars.

     In the case of Kingold, the company said it took out loans against gold to
     supplement its cash holdings, support business operations and expand gold
     reserves, according to public records.

     In 2018, the company beat a number of competitors bidding to buy a controlling
     stake in state-owned auto parts maker Tri-Ring Group. Kingold offered 7 billion
     yuan in cash for 99.97% of Tri-Ring. The Hubei government cited the deal as a
     model of so-called mixed-ownership reform, which seeks to invite private
     shareholders into state-owned enterprises. But Kingold has faced problems taking



                                              8
Case 2:20-cv-03050-JS-AYS Document 1 Filed 07/08/20 Page 9 of 22 PageID #: 9




     over Tri-Ring’s assets amid a series of corruption probes and disputes involving
     Tri-Ring.

     After obtaining the test results, Minsheng Trust executive said the company asked
     Jia whether the company fabricated the gold bars.

     “He flatly denied it and said it was because some of the gold the company acquired
     in early days had low purity,” the executive said.

     In a telephone interview with Caixin in early June, Jia denied that the gold pledged
     by his company was faked.

     “How could it be fake if insurance companies agreed to cover it?” he said and
     refused to comment further.

     As of early June, Minsheng Trust, Dongguan Trust and a smaller creditor
     Chang’An Trust filed lawsuits against Kingold and demanded that PICC P&C
     cover their losses. PICC P&C declined to comment to Caixin on the matter but said
     the case is in judicial procedure.

     A source from PICC P&C told Caixin that the claim procedure should be initiated
     by Kingold as the insured party rather than financial institutions as beneficiaries.
     Kingold hasn’t made a claim, the source said.

     Caixin learned that the Hubei provincial government set up a special task force
     to oversee the matter and that the public security department launched an
     investigation. The Shanghai Gold Exchange, a gold industry self-regulatory
     organization, disqualified Kingold as a member on June 24.

     All that glitters is not gold

     Following Dongguan Trust and Minsheng Trust, two other Kingold creditors
     also tested pledged gold bars and found they were fake, Caixin learned.

     A Dongguan Trust employee said his company reported the case to police on Feb.
     27, the day after the testing result was delivered, and demanded 1.3 billion yuan of
     compensation from PICC P&C’s Hubei branch. Kingold has defaulted on 1.8
     billion yuan of loans from Dongguan Trust with an additional 1.6 billion yuan due
     in July.

     The 83 tons of purportedly pure gold stored in creditors’ coffers by Kingold as of
     June, backing the 16 billion yuan of loans, would be equivalent to 22% of China’s
     annual gold production and 4.2% of the state gold reserve as of 2019.

     Founded in 2002 by Jia, Kingold was previously a gold factory in Hubei affiliated
     with the People’s Bank of China that was split off from the central bank during a



                                              9
Case 2:20-cv-03050-JS-AYS Document 1 Filed 07/08/20 Page 10 of 22 PageID #: 10




      restructuring. With businesses ranging from gold jewelry design, manufacturing
      and trading, Kingold is one of China’s largest gold jewelry manufacturers,
      according to the company website.

      The company debuted on Nasdaq in 2010. The stock currently trades around $1
      apiece, giving Kingold a market value of $12 million, down 70% from a year ago.
      A company financial report showed that Kingold had $3.3 billion of total assets as
      of the end of September 2019, with liabilities of $2.4 billion.

                                              ***

      Several trust company sources said Jia is well connected in Hubei, which may
      explain Kingold’s surprise victory in the Tri-Ring deal. But a financial industry
      source in Hubei said Jia’s business is not as solid as it may appear.

      “We knew for years that he doesn’t have much gold -- all he has is copper,” said
      the source, who declined to be named.

      Local financial institutions in Hubei have avoided doing business with Kingold, but
      they don’t want to offend him publicly, the source said.

      “Almost none of Hubei’s local trust companies and banks has been involved in
      (Kingold’s) financing,” he said.

      Public records showed that most of Kingold’s creditors are from outside Hubei.
      Caixin learned from regulatory sources that Minsheng Trust is the largest creditor
      of Kingold with nearly 4.1 billion yuan of outstanding loans, followed by Hengfeng
      Bank’s 3.9 billion yuan, Dongguan Trust’s 3.4 billion yuan, Anxin Trust &
      Investment Co.’s 1.9 billion yuan and Sichuan Trust Co.’s 1.8 billion yuan.

      Several industry sources told Caixin that the institutions were willing to offer loans
      to Kingold because Jia promised to help them dispose of bad loans.

      Hengfeng Bank is the only commercial bank involved in the Kingold affair. The
      bank in 2017 provided an 8 billion yuan loan to Kingold, which in return agreed to
      help the bank write off 500 million yuan of bad loans, bank sources said. Kingold
      repaid half of the debts in 2018.

      But the loan issuance involved many irregularities as access to the pledged gold
      and testing procedures was controlled by Kingold, one Hengfeng employee said.

      The loan was pushed forward by Song Hao, former head of Hengfeng’s Yantai
      branch. Song was placed under graft investigation in March 2018 in connection
      with the bank’s disgraced former Chairman Cai Guohua, whose downfall led to a
      major revamp in the bank’s management. In 2019, Hengfeng’s new management




                                               10
Case 2:20-cv-03050-JS-AYS Document 1 Filed 07/08/20 Page 11 of 22 PageID #: 11




      sued Kingold for the unpaid loans and moved to dispose the collateral. But a test
      of the gold bars found they are “all copper,” the bank source said.

      It is still unclear whether the collateral was faked in the first place or replaced
      afterward. Sources from Minsheng Trust and Dongguan Trust confirmed that the
      collateral was examined by third-party testing institutions and strictly monitored by
      representatives from Kingold, lenders and insurers during the process of delivery.

      “I still can’t understand which part went wrong,” a Minsheng Trust source said.
      Bank records showed that the vault where the collateral was stored was never
      opened, the source said.

                                              ***

      Insurers’ involvement was key to the success of Kingold’s gold-backed loan deals.
      The insurance policies provided by leading state-owned insurers like PICC P&C
      were a major factor defusing lenders’ risk concerns, several trust company sources
      said.

      “Without the insurance coverage from PICC P&C, [we] wouldn’t issue loans to
      Kingold as the collateral can only be tested through random picked samples,” one
      person said.

      PICC P&C’s Hubei branch provided coverage for most of Kingold’s loans, Caixin
      learned. All the policies will expire by October. As of June 11, 60 policies were
      still valid or involved in lawsuits.

      PICC P&C faces multiple lawsuits filed by Kingold’s creditors demanding
      compensation. But a PICC P&C spokesperson said the policies cover only
      collateral losses caused by accident, disasters, robbery and theft.

      Wang Guangming, a lawyer at Dacheng Law Offices, said the key issue is what
      happened to the pledged gold and which party was aware of the falsification. If
      Kingold faked the gold bars and both the insurers and creditors were unaware, the
      insurers should compensate the lenders and sue Kingold for insurance fraud, Wang
      said. Insurers are also responsible to compensate if they knew of Kingold’s scam
      but creditors didn’t, Wang said.

      If Kingold and creditors were both aware of the fake collateral, insurers could
      terminate the policies and sue the parties for fraud. But if insurers were also
      involved in the scam, then all the contracts are invalid and every party should
      assume their own legal responsibilities, Wang said.

      A financial regulatory official told Caixin that previous investigations of loan fraud
      cases involving fake gold pledges found there was often collusion between
      borrowers and financial institutions.



                                               11
Case 2:20-cv-03050-JS-AYS Document 1 Filed 07/08/20 Page 12 of 22 PageID #: 12




        Earlier this year, PICC P&C removed its Hubei branch party head and general
        manager Liu Fangming. Sources said staff members involved in business with
        Kingold were also dismissed.

        PICC P&C said Liu’s removal was due to internal management issues. It didn’t
        answer Caixin’s question about whether Liu was involved in the Kingold scandal.

(Emphases added.)

        25.     On this news, shares of Kingold stock fell $0.27 per share, or over 24%, to close at

$0.85 per share on June 29, 2020.

        26.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                          PLAINTIFF’S CLASS ACTION ALLEGATIONS

        27.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons or entities other than

Defendants who purchased or otherwise acquired Kingold securities during the Class Period, and

who were damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers

and directors of Kingold, members of the Individual Defendants’ immediate families and their

legal representatives, heirs, successors or assigns and any entity in which Defendants have or had

a controlling interest.

        28.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Kingold securities were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds, if not

thousands of members in the proposed Class.




                                                 12
Case 2:20-cv-03050-JS-AYS Document 1 Filed 07/08/20 Page 13 of 22 PageID #: 13




       29.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       30.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.

       31.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                      whether the Exchange Act was violated by Defendants’ acts as alleged

                       herein;

                      whether statements made by Defendants to the investing public during the

                       Class Period misrepresented material facts about the financial condition and

                       business Kingold;

                      whether Defendants’ public statements to the investing public during the

                       Class Period omitted material facts necessary to make the statements made,

                       in light of the circumstances under which they were made, not misleading;

                      whether the Defendants caused Kingold to issue false and misleading SEC

                       filings during the Class Period;

                      whether Defendants acted knowingly or recklessly in issuing false or

                       misleading SEC filings;




                                                  13
Case 2:20-cv-03050-JS-AYS Document 1 Filed 07/08/20 Page 14 of 22 PageID #: 14




                      whether the prices of Kingold securities during the Class Period were

                       artificially inflated because of the Defendants’ conduct complained of

                       herein; and

                      whether the members of the Class have sustained damages and, if so, what

                       is the proper measure of damages.

       32.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

       33.     Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine in that:

                      Kingold shares met the requirements for listing, and were listed and actively

                       traded on the NASDAQ, a highly efficient and automated market;

                      As a public issuer, Kingold filed periodic public reports with the SEC and

                       the NASDAQ;

                      Kingold regularly communicated with public investors via established

                       market communication mechanisms, including through the regular

                       dissemination of press releases via major newswire services and through

                       other wide-ranging public disclosures, such as communications with the

                       financial press and other similar reporting services; and




                                                 14
Case 2:20-cv-03050-JS-AYS Document 1 Filed 07/08/20 Page 15 of 22 PageID #: 15




                      Kingold was followed by a number of securities analysts employed by

                       major brokerage firms who wrote reports that were widely distributed and

                       publicly available.

        34.     Based on the foregoing, the market for Kingold securities promptly digested current

information regarding Kingold from all publicly available sources and reflected such information

in the prices of the Company’s shares, and Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        35.     Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

United States, 406 U.S. 128 (1972), as Defendants omitted material information in their Class

Period statements in violation of a duty to disclose such information as detailed above.

                                             COUNT I

          For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants

        36.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        37.     This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        38.     During the Class Period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false statements specified above, which they knew or

deliberately disregarded were misleading in that they contained misrepresentations and failed to

disclose material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

        39.     Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in that they:



                                                 15
Case 2:20-cv-03050-JS-AYS Document 1 Filed 07/08/20 Page 16 of 22 PageID #: 16




                      employed devices, schemes and artifices to defraud;

                      made untrue statements of material facts or omitted to state material facts

                       necessary in order to make the statements made, in light of the

                       circumstances under which they were made, not misleading; or

                      engaged in acts, practices and a course of business that operated as a fraud

                       or deceit upon Plaintiff and others similarly situated in connection with their

                       purchases of Kingold securities during the Class Period.

       40.     Defendants acted with scienter in that they knew that the public documents and

statements issued or disseminated in the name of Kingold were materially false and misleading;

knew that such statements or documents would be issued or disseminated to the investing public;

and knowingly and substantially participated, or acquiesced in the issuance or dissemination of

such statements or documents as primary violations of the securities laws. These defendants by

virtue of their receipt of information reflecting the true facts of Kingold, their control over, and/or

receipt and/or modification of Kingold’s allegedly materially misleading statements, and/or their

associations with the Company which made them privy to confidential proprietary information

concerning Kingold, participated in the fraudulent scheme alleged herein.

       41.     The Individual Defendants, who are the senior officers and/or directors of the

Company, had actual knowledge of the material omissions and/or the falsity of the material

statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

disclose the true facts in the statements made by them or other Kingold personnel to members of

the investing public, including Plaintiff and the Class.




                                                  16
Case 2:20-cv-03050-JS-AYS Document 1 Filed 07/08/20 Page 17 of 22 PageID #: 17




        42.     As a result of the foregoing, the market price of Kingold securities was artificially

inflated during the Class Period. In ignorance of the falsity of Defendants’ statements, Plaintiff

and the other members of the Class relied on the statements described above and/or the integrity

of the market price of Kingold securities during the Class Period in purchasing Kingold securities

at prices that were artificially inflated as a result of Defendants’ false and misleading statements.

        43.     Had Plaintiff and the other members of the Class been aware that the market price

of Kingold securities had been artificially and falsely inflated by Defendants’ misleading

statements and by the material adverse information which Defendants did not disclose, they would

not have purchased Kingold securities at the artificially inflated prices that they did, or at all.

        44.     As a result of the wrongful conduct alleged herein, Plaintiff and other members of

the Class have suffered damages in an amount to be established at trial.

        45.     By reason of the foregoing, Defendants have violated Section 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder and are liable to Plaintiff and the other

members of the Class for substantial damages which they suffered in connection with their

purchase of Kingold securities during the Class Period.

                                             COUNT II

                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

        46.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

        47.     During the Class Period, the Individual Defendants participated in the operation

and management of Kingold, and conducted and participated, directly and indirectly, in the

conduct of Kingold’s business affairs. Because of their senior positions, they knew the adverse




                                                  17
Case 2:20-cv-03050-JS-AYS Document 1 Filed 07/08/20 Page 18 of 22 PageID #: 18




non-public information about Kingold’s misstatement of revenue and profit and false financial

statements.

       48.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Kingold’s

financial condition and results of operations, and to correct promptly any public statements issued

by Kingold which had become materially false or misleading.

       49.     Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which Kingold disseminated in the marketplace during the Class Period concerning

Kingold’s results of operations. Throughout the Class Period, the Individual Defendants exercised

their power and authority to cause Kingold to engage in the wrongful acts complained of herein.

The Individual Defendants, therefore, were “controlling persons” of Kingold within the meaning

of Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct

alleged which artificially inflated the market price of Kingold securities.

       50.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Kingold.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for judgment and relief

as follows:

       A.      Declaring this action to be a proper class action, designating Plaintiff as Lead

Plaintiff and certifying Plaintiff as a class representative under Rule 23 of the Federal Rules of

Civil Procedure and designating Plaintiff’s counsel as Lead Counsel;

       B.      Awarding damages in favor of Plaintiff and the other Class members against all

defendants, jointly and severally, together with interest thereon;


                                                 18
Case 2:20-cv-03050-JS-AYS Document 1 Filed 07/08/20 Page 19 of 22 PageID #: 19




       C.      Awarding Plaintiff and the Class reasonable costs and expenses incurred in this

action, including counsel fees and expert fees; and

       D.      Awarding Plaintiff and other members of the Class such other and further relief as

the Court may deem just and proper.

                                 JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: July 8, 2020                                     Respectfully submitted,

                                                        POMERANTZ LLP

                                                        /s/ Jeremy A. Lieberman
                                                        Jeremy A. Lieberman
                                                        J. Alexander Hood II
                                                        600 Third Avenue, 20th Floor
                                                        New York, New York 10016
                                                        Telephone: (212) 661-1100
                                                        Facsimile: (212) 661-8665
                                                        Email: jalieberman@pomlaw.com
                                                        Email: ahood@pomlaw.com

                                                        POMERANTZ LLP
                                                        Patrick V. Dahlstrom
                                                        10 South La Salle Street, Suite 3505
                                                        Chicago, Illinois 60603
                                                        Telephone: (312) 377-1181
                                                        Facsimile: (312) 377-1184
                                                        Email: pdahlstrom@pomlaw.com

                                                        BRONSTEIN, GEWIRTZ &
                                                        GROSSMAN, LLC
                                                        Peretz Bronstein
                                                        60 East 42nd Street, Suite 4600
                                                        New York, NY 10165
                                                        Telephone: (212) 697-6484
                                                        Facsimile: (212) 697-7296
                                                        Email: peretz@bgandg.com

                                                        Attorneys for Plaintiff




                                                   19
Case 2:20-cv-03050-JS-AYS Document 1 Filed 07/08/20 Page 20 of 22 PageID #: 20



                                     CERTIFICATION PURSUANT
                                   TO FEDERAL SECURITIES LAWS


         1.          Joseph Oren Tysor
                  I, __________________________________________, make this declaration pursuant to

Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”) and/or Section 21D(a)(2) of the Securities

Exchange Act of 1934 (“Exchange Act”) as amended by the Private Securities Litigation Reform Act of

1995.

         2.       I have reviewed a Complaint against Kingold Jewelry, Inc. (“Kingold” or the

“Company”) and authorize the filing of a comparable complaint on my behalf.

         3.       I did not purchase or acquire Kingold securities at the direction of plaintiffs’ counsel or in

order to participate in any private action arising under the Securities Act or Exchange Act.

         4.       I am willing to serve as a representative party on behalf of a Class of investors who

purchased or otherwise acquired Kingold securities during the class period, including providing testimony

at deposition and trial, if necessary. I understand that the Court has the authority to select the most adequate

lead plaintiff in this action.

         5.       To the best of my current knowledge, the attached sheet lists all of my transactions in

Kingold securities during the Class Period as specified in the Complaint.

         6.       During the three-year period preceding the date on which this Certification is signed, I have

not served or sought to serve as a representative party on behalf of a class under the federal securities laws.

         7.       I agree not to accept any payment for serving as a representative party on behalf of the

class as set forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs

and expenses directly relating to the representation of the class as ordered or approved by the Court.
Case 2:20-cv-03050-JS-AYS Document 1 Filed 07/08/20 Page 21 of 22 PageID #: 21



      8.     I declare under penalty of perjury that the foregoing is true and correct.



         July 2, 2020
Executed _____________________________
              (Date)



                                               __    _        ____   _____________________
                                                         (Signature)


                                               Joseph Oren Tysor
                                               _______________________________________
                                                      (Type or Print Name)
Case 2:20-cv-03050-JS-AYS Document 1 Filed 07/08/20 Page 22 of 22 PageID #: 22



 Kingold Jewelry, Inc. (KGJI)                                                Tysor, Joseph Oren

                                       List of Purchases and Sales

     Transaction                                      Number of               Price Per
        Type                    Date                  Shares/Unit            Share/Unit

      Purchase                     6/22/2020                         2,700                $1.1200
